UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY EDWARD STEWART,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:06-cr-00046-JPJ-1; 1:13-cv-80662-JPJ-RSB)


Submitted:   February 5, 2014             Decided:   March 12, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Edward Stewart, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney      Edward    Stewart        seeks     to    appeal       the    district

court’s order dismissing his Fed. R. Civ. P. 60 motion as a

successive 28 U.S.C. § 2255 (2012) motion.                              The order is not

appealable      unless        a    circuit         justice        or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate       of     appealability          will     not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the     merits,     a    prisoner         satisfies       this    standard       by

demonstrating        that     reasonable           jurists    would          find     that     the

district      court’s       assessment     of       the    constitutional            claims     is

debatable     or     wrong.        Slack   v.       McDaniel,          529   U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Stewart has not made the requisite showing.                                Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with     oral    argument        because       the    facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3